UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4458
JEFFREY ROWE,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
             James C. Cacheris, Senior District Judge.
                           (CR-99-446)

                      Submitted: June 7, 2001

                       Decided: July 5, 2001

      Before WILKINS and WILLIAMS, Circuit Judges, and
      Andre M. DAVIS, United States District Judge for the
           District of Maryland, sitting by designation.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

Alan H. Yamamoto, Alexandria, Virginia, for Appellant. Bill Lann
Lee, Assistant Attorney General, Jessica Dunsay Silver, Kevin Rus-
sell, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.
2                       UNITED STATES v. ROWE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Jeffrey Rowe appeals his convictions on two counts of arson of
motor vehicles. See 18 U.S.C.A. § 844(i) (West 2000). He contends
that the district court lacked jurisdiction over these charges because
there was no sufficient nexus between the destroyed vehicles and
interstate commerce. He further asserts that there was insufficient evi-
dence that he perpetrated these offenses. Finding no merit in these
arguments, we affirm.

                                   I.

   Rowe was a frequent guest at the home of Brian Ross, who lived
in the same townhouse complex as Alonzo and Shirley Webb.
Because of parking regulations at this complex, Rowe’s vehicle was
often towed when he parked near Ross’ townhouse. Rowe blamed the
Webbs for calling the towing company and occasionally expressed a
desire to "get retribution." J.A. 64. Ross testified that Rowe acted on
these statements twice, once by slashing Alonzo Webb’s tires and
once by throwing a makeshift explosive device under Alonzo’s auto-
mobile.

   Other evidence suggested that Rowe was hostile to the Webbs
because of their race. Rowe is white; the Webbs are black. Several
witnesses testified that Rowe regularly made racist remarks, including
in his references to the Webbs.

   On the evening of October 30, 1998, Rowe and several other peo-
ple congregated at Ross’ house. Rowe and another guest, Charles
Jewell, stayed overnight; the others departed some time after mid-
night. At that point, Ross was so intoxicated that he had passed out.
Jewell went to sleep after the other guests left, while Rowe stayed up
and collected the trash strewn around Ross’ house.
                       UNITED STATES v. ROWE                         3
   Between 3:00 and 4:00 in the morning on October 31, a resident
of the townhouse complex observed Ross’ automobile being moved
out of the space next to Shirley Webb’s vehicle. Shortly thereafter,
Shirley Webb’s vehicle was destroyed by fire. After the fire, Alonzo
Webb found an unexploded Molotov cocktail near his automobile,
which was parked next to his wife’s vehicle. This device consisted of
a Budweiser beer bottle filled with flammable liquid, with a paper
towel in the mouth. Investigators discovered the remnants of a second
Molotov cocktail, this one made from a Coors Light bottle, under
Shirley Webb’s vehicle. In Ross’ house, investigators found a Bud-
weiser bottle, several Coors Light bottles, and a roll of paper towels
with the same print as those found in the two Molotov cocktails.

   When confronted by Ross and Jewell, Rowe denied setting the fire,
but he was "smiling and smirking" as he said this. Id. at 124. Later,
he made inculpatory statements to Ross. First, he told Ross, "If you
don’t say anything, I won’t get in trouble. Don’t say anything." Id. at
215 (internal quotation marks omitted). He then expressed dissatisfac-
tion with the results of the arson: "That wasn’t good enough. I should
have blown up the damn . . . house." Id. (internal quotation marks
omitted).

   Testifying in his own defense, Rowe denied all of the allegations
against him. He claimed that Ross was responsible for the attacks on
Alonzo Webb’s automobile prior to October 31. He also denied mak-
ing racist remarks. Rowe testified that at some point during the early
morning of October 31, he looked out Ross’ window and saw that an
automobile was on fire. According to Rowe, Ross’ vehicle was
parked next to the burning automobile, so Rowe obtained Ross’ keys
and moved Ross’ vehicle away from the fire.

   The jury found Rowe guilty of arson and attempted arson of vehi-
cles. See 18 U.S.C.A. § 844(i). Rowe was acquitted on two other
charges—violating federal fair housing laws, see 42 U.S.C.A. § 3631
(West 1994 & Supp. 2000), and using an explosive to commit a fel-
ony, see 18 U.S.C.A. § 844(h) (West 2000).

                                  II.

   Section 844(i) prohibits "maliciously damag[ing] or destroy[ing],
or attempt[ing] to damage or destroy, by means of fire or an explo-
4                       UNITED STATES v. ROWE
sive, any building, vehicle, or other real or personal property used in
interstate or foreign commerce or in any activity affecting interstate
or foreign commerce." Rowe contends that the Webbs’ vehicles were
not used in interstate commerce; thus, he asserts, the district court
lacked jurisdiction over these offenses. We disagree.

   In the district court, Rowe stipulated that the Webbs’ vehicles
"were used in interstate commerce and in an activity affecting inter-
state commerce within the meaning of those terms in Title 18, United
States Code, Section 844(i)." J.A. 31. He now contends, however, that
the nexus with interstate commerce is a jurisdictional requirement that
may not be established by stipulation. This is incorrect. The interstate
commerce element of § 844(i) implicates the jurisdiction of Congress
to regulate the conduct at issue, not the jurisdiction of the district
court to hear a particular case. See United States v. Martin, 147 F.3d
529, 531-33 (7th Cir. 1998). Moreover, this element may be proven
by stipulation. See United States v. Grassie, 237 F.3d 1199, 1208
(10th Cir. 2001), petition for cert. filed, No. 00-10193 (U.S. May 22,
2001). Accordingly, there is no jurisdictional defect in Rowe’s con-
victions.

                                  III.

   Rowe next asserts that the evidence was insufficient to prove his
involvement in the arson of Shirley Webb’s vehicle and the attempted
arson of Alonzo Webb’s vehicle. There is no merit to this claim.

    When we review a claim of insufficiency of the evidence, the
defendant’s conviction "must be sustained if there is substantial evi-
dence, taking the view most favorable to the Government, to support
it." Glasser v. United States, 315 U.S. 60, 80 (1942). Under this stan-
dard, the evidence described above amply demonstrates Rowe’s guilt.
Rowe does not directly dispute this, but instead contends that the tes-
timony most damaging to him, that of Brian Ross, should not be
accepted because it was contradicted by Rowe’s testimony. It is not
our place to resolve such conflicts in the evidence, however. See
United States v. Russell, 221 F.3d 615, 618 n.1 (4th Cir. 2000).

                                  IV.

  In sum, we hold that Rowe’s stipulation suffices to establish a
nexus between the Webbs’ vehicles and interstate commerce and that
                      UNITED STATES v. ROWE                       5
the evidence was sufficient to prove that Rowe committed arson and
attempted arson. Accordingly, we affirm the judgment of the district
court.

                                                        AFFIRMED